DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 22 December 2021, with respect to 103 rejections and 112 rejections have been fully considered and are persuasive in view of amendment.  The 103 rejections of 23 August 2021 and 112 rejection raised on 20 December 2021 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 4-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Freiburger (US2013/0123630) discloses transmission circuitry to cause ultrasound probe to transmit a push pulse and observe the displacement ([0015]-[0017], [0021], and [0027]-[0028]).
Freiburger (US2015/0272547) teaches accepting a setting instruction to set acquisition frequency, and using look-up table of acquisition parameters including interval ([0040]-[0043] Figures 2-3) and control the transmission circuitry based on the acquired push-pulse transmission interval ([0014] and [0017]).
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “table which associates an acquisition frequency, a transmission mode of 
Therefore, claim(s) 1 and subsequently all dependent claims 2, 4-19, and 21 overcome(s) previously and currently cited prior art and are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICIA J PARK/Primary Examiner, Art Unit 3793